DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cryder et al. (US Pub 2017/0049428).
With respect to claim 15, Cryder discloses an interchangeable surgical instrument (see fig 2A, D and 6D), comprising: a surgical device (fig 2, 60) configured to perform a surgical function, the surgical device having an instrument body (fig 2, 60); and at least one male interface (fig 2, 62) integrated in the instrument body and configured to mate with a female attachment channel (fig 6D, 316) of a universal instrument (Fig 2, 20), wherein the female attachment channel extends in a longitudinal direction of the universal instrument between a first opening and a second opening (extends from the top to the bottom of 20) and comprises a third opening (fig 2 and 6, 20 is open from the side extending in the longitudinal direction from the first opening to the second opening, and wherein the male interface is disposed .


    PNG
    media_image1.png
    766
    672
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-14 are allowed.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/8/2021, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
 Applicant’s arguments, with respect to the objection of claims 1-14 and 17 have been fully considered and are persuasive.  The objection of claims 1-14 and 17 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 112 rejection of claim 6 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claim 6 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773